DETAILED ACTION
This is in response to applicant’s claim amendments and arguments filed 27 July 2021.  Claims 1-3, 5-7, 10-15, 18-21 and 23-29 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to Claim 5, and the rejection of Claims 19 and 20 under 35 USC 112(b), second paragraph, are withdrawn in view of the amendments to these claims.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5-7, 10-15, 18-21 and 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17 of copending Application No. 16/335,445. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application are drawn to a lubricating composition comprising (a) an oil of lubricating viscosity, and (b) an antifoam component comprising a poly(acrylate) copolymer including (iii) from about 9 wt% up to 15 wt% of a fluorinated acrylate monomer which is indistinguishable over the claimed lubricating composition since the amounts of the monomers in the copolymer are overlapping in scope. In dependent claim 7, the fluorinated acrylate monomer may be 2,2,2-trifluoroethyl acrylate or 1,1,1,3,3-hexafluoroisopropyl acrylate which may be the same fluorinated monomers set forth in  claim 3 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 3, 5-7, 10-15, 18-21 and 23-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18 and 19 of copending Application No. 16/472,254.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application are drawn to a lubricating composition comprising (a) an oil of lubricating viscosity, and (b) an antifoam component comprising a poly(acrylate) copolymer comprising (iii) from about 7.0 wt% up to 20 wt.% of a fluorinated (meth)acrylate monomer which is indistinguishable over the claimed lubricating composition since the amounts of the monomers in the copolymer are overlapping in scope.  In dependent claim 8, the fluorinated acrylate monomer may be 2,2,2-trifluoroethyl (meth)acrylate or 1,1,1,3,3-hexafluoroisopropyl (meth)acrylate which may be the same fluorinated monomers set forth in  claim 3 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant’s request that the Examiner hold the two double patenting rejections in abeyance until the claims are otherwise allowable has been noted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-7, 14-15, 18-20 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2007/0254819).
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive. As previously set forth, Fang et al [“Fang”] disclose foaming-resistant hydrocarbon oil compositions (title).  Fang discloses a composition comprising a hydrocarbon oil and an acrylated copolymer containing at least one polymerized fluorinated (meth)acrylate monomer (Abstract).
Fang discloses fluorine in acrylate copolymer anti-foaming additives significantly improves resistance to foaming of hydrocarbon oils. Fang discloses that a mass fraction of fluorine in the acrylate copolymer of up to about 30% is generally adequate as anti-foaming agent for most hydrocarbon oils [0005].   Fang additionally discloses that the amount of the at least one fluorinated (meth)acrylate monomer in the (meth)acrylate copolymer is from 0.1% to 10% [0005].   
Fang discloses that fluorinated (meth)acrylate monomers are preferably esters of acrylic or methacrylic acids with fluorinated alcohols [0006].  Fang discloses that suitable fluorinated (meth)acrylate monomers include 2,2,2-trifluoroethyl(meth)acrylate [0007]. 
ethyl acrylate and 2-ethylhexyl acrylate are particularly preferred [0009].  
Fang discloses that hydrocarbon oils include synthetic or petroleum stocks of varying viscosities such as lubricating oils for internal combustion engines and motors, industrial lubricants, process oils, hydraulic oils, and others.  Fang discloses that he hydrocarbon oils may be natural hydrocarbons of any type, i.e., paraffinic, naphthenic, aromatic, or blended [0011].  
Fang discloses that the molar mass (weight average Mw) of the acrylate copolymer defoaming agent can vary within broad limits and is generally from about 10,000 g/mol to about 250,000 g/mol [0010].  Fang sets forth in Examples 1-2 a defoaming agent comprising a copolymer of 40-50 wt% ethyl acrylate, about 50 wt% 2-ethylhexyl acrylate and 1 wt% of 2,2,2-trifluoroethyl methacrylate or a long chain fluoroacrylate. Table 1 discloses the defoaming agent in industrial oils, Table 2 discloses the defoaming agent in automatic transmission fluids, and Table 3 discloses the defoaming agent in gear oils.
Thus the examiner is of the position that Fang meets the limitations of the lubricating compositions of independent Claim 3 comprising (a) at least one oil of lubricating viscosity, (b) an antifoam component comprising a poly(acrylate) copolymer including: (i) from about 20 to 55 wt% of a (meth)acrylate monomer having C1 to C3 alkyl esters of (meth)acrylic acid, (ii) from about 5 wt% to 50 wt.% of a fluorinated (meth)acrylate monomer, and (iii) from about 20 to 75 wt% of a (meth)acrylate comonomer having C4 to C12 alkyl esters of (meth)acrylic acid.   

Response to Arguments
  In response applicant argued that independent Claims 1 and 3 have been amended to specify the viscosity of the lubricating composition which is required to have “a kinematic viscosity (“KV”) at 100°C of equal to or less than 5 cSt” and that Fang does not teach or suggest all of the limitations of the amended claims.  This is not deemed to be persuasive.
As previously set forth, Fang discloses in [0011] that:
“Hydrocarbon oils rendered substantially foaming-resistant by incorporating a foam-inhibiting quantity of the present anti-foaming acrylate copolymers are synthetic or petroleum stocks of varying viscosities such as lubricating oils for internal combustion engines and motors…industrial lubricants…”.

Thus the examiner is of the position that Fang provides motivation for the addition of the  anti-foaming acrylate copolymers to any hydrocarbon lubricating oil including those having the claimed viscosity of equal to or less than 5 cSt at 100°C.

Claim Rejections - 35 USC § 103
Claims 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (US 2007/0254819) in combination with Basu et al (US 2016/0122683).
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive. As previously set forth, the rejection of Claims 3, 5-7, 14-20 and 22-29 over FANG et al is relied on as outlined above.  Dependent Claims 10-13 and 21 further comprise adding a phosphorus-containing anti-wear agent, a silicon-containing anti-foam agent, or combinations thereof, to the lubricating compositions.  However, as evidenced by BASU et al [“BASU”] such additives are conventional in lubricating compositions including industrial gear oils.  

Having the prior art references before the inventors at the time the invention was made it would have been obvious to have added conventional phosphorus-containing compounds and a conventional polysiloxane anti-foaming agent as evidenced by BASU, to the lubricating compositions disclosed in FANG, if the known imparted properties were so desired.    

Allowable Subject Matter
Independent Claim 1 and claims dependent thereon are allowable over the prior art references of record.  Independent Claim 1 requires that the poly(acrylate) copolymer contain from about 20 wt% up to about 60 wt% of a fluorinated (meth)acrylate monomer.  As set forth above, Fang discloses that the amount of the at least one fluorinated (meth)acrylate monomer in the (meth)acrylate copolymer is from 0.1% to 10% [0005].   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
September 20, 2021